U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                          No. ACM S32511 (f rev)
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                        Deshiloh J. MARTINO
           Airman First Class (E-3), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                           Upon Further Review
                          Decided 16 March 2020
                          ________________________

Military Judge: L. Martin Powell.
Approved sentence: Bad-conduct discharge, confinement for 6 months,
and reduction to E-1. Sentence adjudged 31 January 2018 by SpCM con-
vened at Joint Base San Antonio-Lackland, Texas.
For Appellant: Lieutenant Colonel Anthony D. Ortiz, USAF; Major Me-
ghan R. Glines-Barney, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Lieutenant
Colonel Brian C. Mason, USAF; Major Amanda L.K. Linares, USAF;
Mary Ellen Payne, Esquire.
Before MINK, LEWIS, and D. JOHNSON, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                            ________________________
PER CURIAM:
   This case is before us for the second time. Previously, this court set aside
the convening authority’s action and returned the record of trial to The Judge
Advocate General for remand to the convening authority for new post-trial
               United States v. Martino, No. ACM S32511 (f rev)


processing with assignment of conflict-free defense counsel. See United States
v. Martino, No. ACM S32511, 2019 CCA LEXIS 520, at *20 (A.F. Ct. Crim.
App. 12 Jul. 2019) (unpub. op.) (finding Appellant met his burden of
demonstrating some colorable showing of possible prejudice from post-trial
processing errors). New post-trial processing has been accomplished.
    Appellant was convicted pursuant to his pleas and a pretrial agreement
(PTA) of three specifications of willful dereliction of duty, three specifications
of wrongful use of a controlled substance (marijuana, alprazolam, and
psilocybin), and one specification of wrongful distribution of alprazolam in
violation of Articles 92 and 112a, Uniform Code of Military Justice (UCMJ), 10
U.S.C. §§ 892, 912a. 1 The adjudged sentence consisted of a bad-conduct
discharge, confinement for eight months, and reduction to the grade of E-1.
   Consistent with our remand, the staff judge advocate prepared a new
recommendation to the convening authority which was served on conflict-free
defense counsel. In our remand, we authorized the convening authority to
order a post-trial session under Article 39(a), UCMJ, 10 U.S.C. § 839(a), if
necessary, to explore the parties’ understanding of the PTA. Conflict-free
defense counsel did not request and the convening authority did not order a
post-trial session.
    In response to a new staff judge advocate recommendation, Appellant
submitted new clemency matters and requested the convening authority
disapprove his reduction in grade to E-1. On 26 September 2019, the convening
authority took action. Consistent with the PTA, the convening authority only
approved the bad-conduct discharge, six months of confinement, and reduction
to the grade of E-1.
    Appellant’s case was docketed with our court for further review on 19
October 2019. On 25 February 2020, Appellant submitted his case to us with
no specific assignment of error but did identify that the convening authority’s
new action contains a typographical error on line six. Specifically, Appellant’s
social security number is correct on the first line of the action, but on the sixth
line of the action, where the social security number is repeated, the last digit
is incorrect.
   We considered whether it is appropriate to remand the record of trial to the
convening authority once again to correct this clerical error. In particular, we
considered the permissive rather than directive language of Rule for Courts-
Martial 1107(g); the absence of a request by Appellant for a corrected action;
the non-substantial nature of the error as Appellant’s social security number


1All references in this opinion to the Uniform Code of Military Justice and Rules for
Court-Martial are to the Manual for Courts-Martial, United States (2016 ed.).


                                         2
               United States v. Martino, No. ACM S32511 (f rev)


is correct on the first line of the new action; the absence of discernible prejudice
to Appellant; and the interests of judicial economy. See United States v. Smith,
ACM No. 39463 (f rev), 2019 CCA LEXIS 437, at *1 (A.F. Ct. Crim. App. 25
Oct. 2019) (unpub. op.), rev. denied, ___ M.J. ___, No. 20–0076, 2020 CAAF
LEXIS 79 (C.A.A.F. 14 Feb. 2020). We conclude that under the circumstances
of this case, an additional remand is not required.
   Upon further review, the approved findings and sentence are correct in law
and fact, and no error materially prejudicial to the substantial rights of
Appellant occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. § 859(a), 866(c).
Accordingly, the findings and the sentence are AFFIRMED. 2


                      FOR THE COURT



                      CAROL K. JOYCE
                      Clerk of the Court




2We note an error in the promulgating order. The date of “31 August” in Specification
3 of Charge I should read “31 August 2017” based on a change to the charge sheet made
on 11 December 2017. We direct this error be corrected in a new court-martial order.


                                         3